OPINION OF THE COURT
Appellant, plaintiff below, sued to recover $75, a balance for professional services
[1] 38 Cyc p. 1470 n. 24. *Page 163 
rendered. The jury found against him, and judgment followed. He complains here that, over his objection and exception, the court refused to allow his counsel to address the jury. This seems to have been the denial of a right which a party litigant enjoys under Code 1915, § 4467, which reads:
"Every plaintiff or defendant shall be entitled to be heard before the jury by an attorney, and if there be but one plaintiff or defendant, by two, and when there are several defendants having the same or separate defenses and appearing by the same or different attorneys, the court shall, before argument, arrange their order."
See Territory v. Sherron, 11 N.M. 515, 70 P. 562.
Because of this error, the judgment must be reversed and the cause remanded for a new trial; and it is so ordered.
PARKER, C.J., and BICKLEY and WATSON, JJ., concur.